Appeal from an award in favor of claimant for disabilities resulting from an injury to claimant’s back, the accident occurring on March 6, 1934. He had previously sustained an injury to his back in 1922, and another similar accidental injury in 1933. All of said injuries occurred while claimant was working for the above employer, but at the time of the first accident the employer was insured by the United States Casualty Company. At the time of the accident in 1933, and also at the time of the accident in 1934, the employer was insured by the American Mutual Liability Insurance Company, appellant herein. The Board has found that the disability was the result of the last accident which occurred in March, 1934, and was not consequential upon nor due to either of the previous accidents. The appellants assert that the disability herein is causal to and in consequence of the accident of 1922, and that the award has improperly been charged against the accident of 1934, and that the claim should be paid from the special fund under the provisions of section 25-a of the Workmen’s Compensation Law. Award unani*660mously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.